EXHIBIT FOR IMMEDIATE RELEASE CONTACT: Doni Fordyce L-1 Identity Solutions 203-504-1109 dfordyce@L1ID.com L-1 Identity Solutions Reports First Quarter 2010 Financial Results STAMFORD, CT. — May 5, 2010 — L-1 Identity Solutions, Inc. (NYSE: ID), a leading supplier of identity solutions and services, today announced financial results for the first quarter ended March 31, 2010. Revenue in the first quarter of 2010 was $148.2 million compared to $150.2 million in the first quarter of 2009, a decrease of $2.0 million or one percent. The quarter had $5.0 million in new revenue from the New York (NY) State Division of Criminal Justice Services enrollment contract which was awarded in April 2009 and is now fully operational across 97 sites serving seven major Agencies withadditional groups expected to join over time. Revenue growth from the NY enrollment services contract was offset by $7.0 million of revenues from the Department of State Passport Card program and fewer HIIDE shipments recognized in the first quarter of 2009 due to the initial surge in Afghanistan. The majority of full year revenue expected from the Passport Card and HIIDE programs will be recognized in the second half of 2010. Gross margin in the first quarter of 2010 was 27 percent compared to 29 percent for the first quarter of 2009, reflecting the impact of an increased revenue contribution from enrollment services relative to higher-margin solutions such as the U.S.
